Citation Nr: 1037199	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  05-04 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
major depressive disorder for the period from December 23, 2002 
through August 10, 2004. 

2.  Entitlement to an initial rating in excess of 50 percent for 
major depressive disorder for the period from August 11, 2004 
through July 28, 2009. 

3.  Entitlement to an initial rating in excess of 70 percent for 
major depressive disorder on and after July 29, 2009. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1967 and from December 1967 to September 1968. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio 
which granted service connection for major depressive disorder 
and assigned a 30 percent disability rating, effective from 
December 23, 2002. 

In December 2005, the Veteran presented testimony at a personal 
hearing conducted at the Cleveland RO before a Decision Review 
Officer (DRO).  A transcript of this hearing has been associated 
with the Veteran's claims folder.

In October 2008 the Board remanded the Veteran's claim for 
additional evidentiary development.  In an October 2009 rating 
decision, the VA Appeals Management Center (AMC) granted an 
initial staged rating of 50 percent for the Veteran's major 
depressive disorder effective August 11, 2004.  The same decision 
also granted an initial staged rating of 70 percent, effective 
July 29, 2009.  The case is once again before the Board. 


FINDINGS OF FACT

1.  From December 23, 2002 through August 10, 2004, the Veteran's 
major depressive disorder symptomatology included depressed mood, 
chronic sleep impairment, mild memory loss, flattened affect, 
disturbances of mood and motivation, and suicidal ideation.  

2.  Between August 11, 2004 and February 26, 2009, the Veteran's 
major depressive disorder symptomatology included depressed mood, 
chronic sleep impairment, mild memory loss, disturbances of mood 
and motivation, suicidal ideation and disorientation to time. 

3.  From February 27, 2009 to the present, the Veteran's major 
depressive disorder symptomatology resulted in occupational and 
social impairment with deficiencies in most areas. 


CONCLUSIONS OF LAW

1.  From December 23, 2002 through August 10, 2004, the criteria 
for entitlement to a staged initial evaluation in excess of 30 
percent for major depressive disorder have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9434 (2009).

2.  Between August 11, 2004 and February 26, 2009, the criteria 
for entitlement to a staged initial evaluation in excess of 50 
percent for major depressive disorder have not been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9434 (2009).

3.  From February 27, 2009, the criteria for a 70 percent initial 
disability rating for major depressive disorder have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9434 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss certain 
preliminary matters.  The Board will then render a decision. 



The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009);  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  

Because the September 2003 rating decision on appeal granted the 
Veteran's claim for service connection for major depressive 
disorder such claim is now substantiated.  His filing of a notice 
of disagreement as to the initial rating assigned does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2009).  Rather, the 
Veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a 
consequence, VA is only required to advise the Veteran of what is 
necessary to obtain the maximum benefit allowed by the evidence 
and the law.  This has been accomplished, as will be discussed 
below.

The January 2003 statement of the case (SOC), and a October 2009 
supplemental statement of the case, under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code for rating the disability at issue, and 
included a description of the rating formulas for all possible 
schedular ratings under the diagnostic code.  The Veteran was 
thus informed of what was needed not only to achieve the next- 
higher schedular rating, but also to obtain all schedular ratings 
above that assigned.  Therefore, the Board finds that the Veteran 
has been informed of what was necessary to achieve a higher 
rating for the service-connected disability at issue.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to assist 
the Veteran in obtaining evidence necessary to substantiate his 
claims, and that there is no reasonable possibility that further 
assistance would aid in substantiating such claims.  In 
particular, the record contains the Veteran's service treatment 
records, VA outpatient medical records, private medical records, 
records from the Social Security Administration and his VA 
examination reports. 

The Board has carefully reviewed the Veteran's statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim. 

As the Board will discuss in detail in its analysis below, the 
Veteran was provided with VA examinations in August 2003 and 
February 2009.  The reports of these examinations reflect that 
the examiners recorded the Veteran's current complaints, 
conducted appropriate clinical examinations and rendered 
appropriate diagnoses and opinions consistent with the remainder 
of the evidence of record, and pertinent to the rating criteria.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes 
that the examinations are adequate for rating purposes.

The Veteran was also afforded a VA examination in October 2005 
wherein the VA examiner did not review the Veteran's claims 
folder.  As noted by the February 2009 VA examiner, the symptoms 
described in the 2005 examination report are inconsistent with 
the Veteran's contemporaneous outpatient treatment records.  
Moreover, the Veteran has admitted that he was anxious prior to 
the examination and attempted to self-treat his anxiety by taking 
excessive medication.  See the February 2009 VA examination 
report. 

Similarly, the record also contains a February 2004 VA outpatient 
treatment note which reported that the Veteran displayed problems 
with memory, speech, and ability to understand complex commands.  
An addendum to this report indicates that such symptomatology was 
the result of the Veteran taking his medication in improper doses 
and did not represent the symptomatology attributable to his 
service-connected depression.  The Veteran explained that this 
accident occurred because his depression medication is the same 
color as Tylenol and he had confused the two pills.  See a June 
2004 VA treatment record.  Accordingly, since the Veteran has 
specifically stated that the February 2004 treatment report and 
the October 2005 VA examination do not accurately represent his 
service-connected depression symptomatology, the Board will 
afford them no weight of probative value. 

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained. There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained. 

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claims.  He has declined to exercise 
his option of a personal hearing with a Veterans Law Judge.  The 
Veteran was afforded a hearing before a DRO in October 2005, as 
detailed in the Introduction. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased rating.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings." See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 9434.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

The Veteran's psychiatric disorder is currently rated under 38 
C.F.R. § 4.130, Diagnostic Code 9434 [major depressive disorder] 
(2009).  Diagnostic Code 9434 is deemed by the Board to be the 
most appropriate primarily because it pertains specifically to 
the diagnosed disability in the Veteran's case.  In any event, 
with the exception of eating disorders, all mental disorders 
including major depressive disorder are rated under the same 
criteria in the rating schedule.  Therefore, rating under another 
diagnostic code would not produce a different result.  
Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 9434.

Specific rating criteria

Major depressive disorder is to be rated under the general rating 
formula for mental disorders under 38 C.F.R. § 4.130.  The 
pertinent provisions of 38 C.F.R. § 4.130 relating to rating 
psychiatric disabilities read in pertinent part as follows: 

100 percent - Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); inability 
to establish and maintain effective relationships.

50 percent - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
effective work and social relationships.

30 percent - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9434 (2009).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing 
the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships.  Scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently beats up 
other children, is defiant at home, and is failing at school).  A 
score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or serious 
impairment in communication or judgment or inability to function 
in almost all areas.  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV for rating purposes].

Initial matter - staged ratings 

As discussed above, initial staged ratings are in effect for the 
Veteran's service-connected major depressive disorder.  
Currently, a 30 percent disability rating has been assigned from 
the date of service connection, December 23, 2002 through August 
10, 2004.  A 50 percent disability rating has been assigned from 
August 11, 2004 through July 28, 2009 and a 70 percent disability 
rating has been assigned effective July 29, 2009. 

1.  Entitlement to an initial rating in excess of 30 
percent for major depressive disorder for the period from 
December 23, 2002 through August 10, 2004. 

Analysis

The Veteran's service-connected major depressive disorder is 
currently evaluated as 30 percent disabling from December 23, 
2002 through August 10, 2004.  For reasons explained in greater 
detail below, the Board concludes that a 50 percent or higher 
disability rating is not warranted for this period. 

As has been discussed above, assignment of a 50 percent 
disability rating requires occupational and social impairment 
with reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
difficulty in establishing effective work and social 
relationships.

A review of the evidence of record reveals that the Veteran's 
affect was described as "very flat" during an August 2003 
neurology outpatient clinic note.   

The evidence of record prior to August 11, 2004 repeatedly 
describes the Veteran' speech as of normal tone, rate and volume.  
See, e.g., a March 2004 outpatient treatment record.  While the 
Board acknowledges that the Veteran was described as hesitating 
while talking in July 2002 and having hypophonic speech in August 
2003, the record does not indicate that the Veteran has ever 
displayed circumstantial, circumlocutory or stereotyped speech.  

The Veteran has complained of memory lapses and forgetfulness.  
See, e.g., a June 2004 VA treatment record.  Despite the 
Veteran's complaints, his memory has repeatedly been described as 
intact.  See a March 31, 2003 psychiatric treatment report.  
While the Board has no reason to doubt the Veteran's statements, 
the record does not indicate that his short and long term memory 
are impaired such that he remembers only highly learned material 
or forgets to complete tasks.  The record also does not indicate 
that the Veteran suffers from panic attacks more than once a week 
or that he has difficulty understanding complex commands.  

Although the August 2003 VA examination indicated that the 
Veteran had difficulty concentrating, there was no indication 
that he had impaired judgment or impaired abstract thinking.  
Indeed, multiple outpatient treatment records describe the 
Veteran's insight and judgment are good and his reality testing 
is normal.  See, e.g., an April 16, 2004 VA treatment record. 

VA outpatient treatment record from January 3, 2003 documented 
the Veteran's complaints of becoming depressed and having to 
leave the house to improve his mood.  Accordingly, the Board 
finds that the Veteran's depression symptoms include disturbances 
of mood and motivation. 

The record does not indicate that the Veteran has any difficulty 
establishing effective work and social relationships.  A December 
2003 treatment report notes that the Veteran has been taking 
daily walks in a retail store for exercise.  He has routine 
contact with the store's employees and many know him and comment 
when they don't see him for a day.  Furthermore, in his November 
2002 application for benefits from the Social Security 
Administration, the Veteran reported that he shares a cup of 
coffee with friends every day. 

In short, as described above, only two of the nine symptoms 
described in the criteria for a 50 percent rating have been 
demonstrated.  A review of the medical evidence indicates that 
the Veteran's psychiatric symptomatology centers on his 
difficulty sleeping, mild memory loss, and depression.  As 
detailed in the law and regulations section above, these symptoms 
are more congruent with the 30 percent disability rating assigned 
prior to August 11, 2004.  

The Board notes that a March 2003 clinical evaluation conducted 
in connection with the Veteran's claim for benefits from the 
Social Security Administration described the Veteran as having, 
inter alia, short and long term memory problems, difficulty 
speaking, impaired judgment, audio hallucinations, and spatial 
disorientation.  As noted above, these symptoms are inconsistent 
with the evidence of record which repeatedly demonstrates that 
the Veteran did not possess such symptomatology between December 
23, 2002 and August 10, 2004. 

Furthermore, it is clear that the psychologist who issued the 
March 2003 report did not review the Veteran's claims folder.  
This is significant as the report is factually inconsistent with 
the evidence of record.  For example, the report indicates that 
the Veteran has few friends and stays mostly a home.  However, 
the record reveals that the Veteran went on vacation with his 
wife in July 2003, took a class at his church and gave a speech 
at the completion ceremony.  In his November 2002 application for 
social security benefits, the Veteran indicated that he has 
coffee with senior citizens every day.  Finally, a 
contemporaneous treatment report from March 2003 specifically 
noted that the Veteran's memory was intact and his judgment and 
insight were good.  Accordingly, the Board places no weight of 
probative value on this psychiatric examination report. 

The Board's inquiry is not necessarily strictly limited to the 
criteria found in the VA rating schedule.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) [the criteria set forth in the 
rating formula for mental disorders do not constitute an 
exhaustive list of symptoms, but rather are examples of  the type 
and degree of the symptoms, or their effects, that  would justify 
a particular rating].  However, the Board has not identified any 
other aspects of the Veteran's service-connected depression which 
would enable it to conclude that the criteria for a higher rating 
have been approximated, and the Veteran and his representative 
have pointed to no such pathology.  

The Board additionally observes that the Veteran has been 
assigned a GAF score of 65.  See the August 2003 VA examination 
report.  This score is reflective of mild impairment due to 
depression which is consistent with the Veteran's assigned 30 
percent disability rating.  While cognizant that a GAF score of 
25 was issued by the March 2003 clinical interview, as noted 
above, the Board places no weight of probative value on this 
report.  In addition, the record repeatedly indicates that the 
Veteran was experiencing depression symptoms on an infrequent 
basis.  See VA treatment records dated March 24, 2004 and April 
16, 2004.  

Finally, the Board notes that the Veteran reported that he was 
attending basketball games with his son, watching his grandson 
play football, and taking walks with his wife in September 2003.  
He was the narrator of the Christmas play at his church in 
December 2003.  He spent six days with his two year old grandson 
in March 2004 and reported having "a great time."  He reported 
that he was considering teaching Sunday school at his church in 
April 2004 and in June 2004 the Veteran reported that he took 
care of his son's two dogs.  Such activities and degree of 
functioning are not consistent with a 50 percent disability 
rating. 

Therefore, based on a review of all the evidence, the Board 
concludes that the criteria for the assignment of a 50 percent 
rating have not been met or approximated between December 23, 
2002 and August 10, 2004.  See 38 C.F.R. § 4.7 (2009). 

The Board has also considered the Veteran's entitlement to 70 and 
100 percent disability ratings.  

The record indicates that the Veteran has only displayed one of 
the symptoms described by the 70 percent disability rating 
criteria.  The August 2003 VA examiner indicated that the Veteran 
had suicidal ideation.  

Between December 23, 2002 and August 10, 2004 the record does not 
indicate that the Veteran had illogical speech or near continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively.  Nor was there 
evidence of impaired impulse control.  The Veteran was routinely 
described as "cleanly and neatly dressed" with good hygiene.  
See the August 2003 VA examination report.  There was no evidence 
of obsessional rituals, spatial disorientation or difficulty 
adapting to stressful circumstances.  As discussed in detail 
above, the Veteran has maintained an effective relationship with 
his family. 

Additionally, there is no indication of total occupational and 
social impairment as would be required for the 100 percent 
disability rating.  There is no evidence of gross impairment to 
thought processes and communication, persistent delusions or 
hallucinations or grossly inappropriate behavior.  Nor is there a 
persistent danger of the Veteran hurting himself or others, a 
disorientation to time or place, memory loss for names of close 
relatives, own occupation or own name, or inability to perform 
activities of daily living.

2.  Entitlement to an initial rating in excess of 50 
percent for major depressive disorder for the period from 
August 11, 2004 through February 26, 2009. 

The Veteran has been assigned a 50 percent disability rating for 
his depression from August 11, 2004 through July 28, 2009.  For 
reasons explained in greater detail below, the Board concludes 
that a 70 percent or higher rating is not warranted from August 
11, 2004 through February 26, 2009.  As discussed elsewhere in 
this decision, the Board is assigning a 70 percent disability 
rating effective February 27, 2009.  The Board's discussion below 
will focus on the time period between August 11, 2004 and 
February 26, 2009 the dates in which a 50 percent disability 
rating is assigned. 

In order to warrant a 70 percent disability rating, the evidence 
must show occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.

In March 2005, the Veteran stated that he would never commit 
suicide but prays for God to take him.  During the October 2005 
hearing, the Veteran's wife reported that he has "expressed a 
desire not to live."  See the hearing transcript, page 7.  While 
the Board acknowledges that the Veteran claimed not to have 
suicidal thoughts in April 2008, based on the above, the Board 
finds that suicidal ideation has been demonstrated. 

The Veteran's speech was described as consisting of normal tone, 
rate and volume in March 2005.  In May 2005 it was described as 
"logical and coherent."  The October 2005 hearing transcript 
reveals that the Veteran presented himself in a clear and 
coherent manner.  Accordingly, the evidence of record does not 
indicate that the Veteran has intermittently illogical, obscure 
or irrelevant speech.  The evidence of record also does not 
indicate that the Veteran has obsessional rituals which interfere 
with routine activities and he does not appear to contend 
otherwise. 

While the Veteran suffers from continual depression, the record 
does not indicate that it affects his ability to function 
independently, appropriately and effectively.  During the October 
2005 hearing, it was revealed that the Veteran will cook for 
himself and drive.  See the hearing transcript, page 5.  While he 
will occasionally forget to turn off the stove or where he is 
going such symptomatology is consistent with his mild memory loss 
and is not representative of continuous depression which impacts 
his ability to function independently.  Moreover, while the 
Veteran reported having crying spells in August 2005, there is no 
indication that his depression affects his ability to function.  
Indeed, while the Board has found the August 2005 VA examination 
report to be inadequate, the report documented that the Veteran 
was able to do some of his own self-care, some supervised 
cooking, and some household chores.  

The record does not indicate that the Veteran has impaired 
impulse control, such as unprovoked irritability with periods of 
violence.  Nor does the record indicate that he was spatially 
disoriented.  See, e.g., an August 2005 treatment record.  

VA outpatient treatment records from November 2005 and February 
2006 indicate that sometimes the Veteran does not want to shower 
or do his daily grooming.  Notwithstanding this lack of 
motivation, the Veteran is routinely described as "casually 
groomed and dressed" or " well groomed."  See, e.g., a 
November 2006 VA treatment record.  Moreover, while the Veteran 
was noted to have been "poorly shaven" at the time of the 
August 2005 VA examination, the examination report did not 
indicate that he was neglecting his personal hygiene.  Instead, 
the fact that the Veteran was attempting to shave, albeit poorly, 
is evidence to the contrary. 

The record does not indicate that the Veteran has difficulty 
adapting to stressful circumstances or has an inability to 
establish and maintain effective relationships.  During the 
October 2005 hearing, the Veteran's spouse reported that they 
have been married for 34 years.  See the hearing transcript, page 
5.  The Veteran has reported that he is very connected to his 
grandchild and maintains in contact with his family.  See, e.g., 
a February 2005 VA treatment report. 

In short, the evidence of record indicates that the Veteran has 
demonstrated one of the nine symptoms listed in the criteria for 
a 70 percent rating.  A review of the evidence indicates that the 
Veteran's psychiatric symptomatology from August 11 2004 to 
February 27, 2009 centers around his disturbances of mood and 
motivation, mild memory loss and depression.  As detailed in the 
law and regulations section above, these symptoms are more 
congruent with the currently assigned 50 percent disability 
rating.  

The Board has not identified any other aspects of the Veteran's 
service-connected depression which would enable it to conclude 
that the criteria for a higher rating have been approximated from 
August 11, 2004 through February 27, 2009, and the Veteran has 
pointed to no such pathology.  See Mauerhan supra.

The Board additionally observes that GAF scores assigned to the 
Veteran between August 11, 2004 through February 27, 2009 range 
from 40-55.  In September 2008, the Veteran's representative 
argued that the GAF score of 25 assigned by the October 2005 VA 
examiner requires the assignment of a higher disability rating.  
As discussed in detail above, the Board has found the October 
2005 VA examination to be inadequate for rating purposes.  
Moreover, as noted by the Veteran's representative in the 
September 2008 informal hearing presentation, "the Global 
Assessment of Functioning (GAF) is just that, global.  It 
represents the 'overall level of functioning' present as a result 
of the combined effects of all the mental health diagnoses 
described in the multi-axial format."  In addition to his 
depression, the October 2005 VA examiner diagnosed the Veteran 
with dementia. 

As noted above, the Veteran's GAF scores range from 40 -55.  
These scores are reflective of moderate to serious impairment due 
to depression, which is consistent with the Veteran's 50 percent 
disability rating.  Moreover, a GAF score is not the sole 
determinative factor in the assignment of an increased disability 
rating.  During the period under consideration, the Veteran 
reported that he babysat his grandchildren in February 2005, he 
repeated jokes that he had heard in February and March 2005.  In 
April 2006 he reported that he goes for walks and has coffee with 
a group of friends.  The Veteran handed out Christmas CDs and was 
the narrator of the Christmas play at his church in December 
2006.  See treatment records dated December 2006 and January 
2007.  He visited with his sons for a week in March 2007.  He 
reported that he has coffee with "the girls" seven days a week 
in September 2007.  He reported that he would mow his and his 
neighbor's lawn in May 2008 and he would visit and provide dinner 
for a neighbor who had a bad back in June 2008.  The Veteran also 
spoke to a ladies group about living with Parkinson's disease in 
September 2008 and reported that his "life is good" in November 
2008.  These factors, taken into consideration with the Veteran's 
depression symptomatology, do not indicate that an increased 
disability rating is warranted.  

Therefore, based on a review of all the evidence, the Board 
concludes that the criteria for the assignment of a 70 percent 
rating have not been met or approximated prior to February 27, 
2009.  See 38 C.F.R. § 4.7 (2009). 

The Board has also considered the Veteran's entitlement to a 100 
percent disability rating.  However there is no evidence of gross 
impairment to thought processes and communication or grossly 
inappropriate behavior.  Nor is there a persistent danger of the 
Veteran hurting himself or others, memory loss for names of close 
relatives, own occupation or own name, or inability to perform 
activities of daily living.

With respect to persistent delusions or hallucinations, a 
February 2007 VA outpatient treatment record indicates that the 
Veteran experienced hallucinations when his medication was 
increased.  As this was not the result of his service-connected 
depression the Board will not consider it as part of his 
symptomatology.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).

As noted above, the Veteran was oriented to person and place in 
August 2005 but had some problems with time.  The treatment 
report does not elaborate to what extent, if any, the Veteran was 
disoriented.  However, based on this notation, the Board will 
concede that the Veteran was disoriented to time.  Accordingly, 
the Veteran has demonstrated one out of the seven symptoms listed 
in the criteria for a 100 percent disability rating.  As noted 
above, the record does not indicate that the Veteran suffers from 
total occupational and social impairment due to his depression 
which would warrant a 100 percent disability rating and the 
Veteran himself does not appear to endorse such pathology.



3.  Entitlement to an initial rating in excess of 70 
percent for major depressive disorder on and after 
February 27, 2009. 

For the reasons set forth below, the Board finds that a 70 
percent disability rating is warranted effective February 27, 
2009 and that the criteria for a 100 percent disability rating 
have not been met. 

In the October 2009 rating decision, the RO granted a 70 percent 
disability rating based on a VA examination report which 
indicated that the Veteran would not likely be employable as a 
result of his service-connected major depressive disorder.  As 
discussed above, a 70 percent disability rating is warranted with 
the evidence demonstrates that a veteran has occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.

While the October 2009 rating decision indicated that the award 
of a 70 percent disability rating was based on a July 29, 2009 VA 
examination, the record clearly indicates that this examination 
occurred on February 27, 2009.  Moreover, the Board notes that 
the most recent medical evidence of record is the February 2009 
VA examination report.  

In the February 2009 VA examination report, the examiner stated 
that the Veteran's major depressive disorder, by itself, "would 
cause fatigue, concentration problems, and inner turmoil" which 
would cause moderate work inefficiency and productivity.  The 
examiner continued to state that the Veteran's depression would 
result in discomfort when interacting with others and reduced 
communication effectiveness.  "This level of fatigue, 
concentration problems, and inner turmoil would likely cause 
moderate work inefficiency and productivity."  Moreover, his 
fatigue, apathy and motivation problems would cause reduced 
reliability.  As a result, the examiner opined that the Veteran's 
depressive symptoms "would make gainful employment difficulty 
and possibly unlikely."  Accordingly, based on the examiners 
opinion, the Board finds that the Veteran would have deficiencies 
in work or school and with his thinking and mood. The criteria 
for a 70 percent disability rating have therefore been met, 
effective February 27, 2009. 

The Board has also considered the Veteran's entitlement to a 100 
percent disability rating.  However, the February 2009 VA 
examiner described the Veteran's thought process as "goal 
oriented" with no "no derailment, loose or clanging 
associations."  The Veteran denied suicidal and homicidal 
ideations along with audio or visual hallucinations.  It was 
specifically noted that there was no evidence of "delusional or 
frankly paranoid belief systems."   Accordingly, the record 
indicates that the Veteran's symptomatology does not include 
gross impairment in thought process or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, or 
that he is a persistent danger of hurting himself or others. 

The VA examiner reported that the Veteran was "oriented to time, 
place and person" and while memory loss was reported, there is 
no indication that the Veteran is unable to remember the names of 
his close relatives or his own name.  There is also no evidence 
that the Veteran's symptoms result in an inability to perform 
activities of daily living. 

The Board has reviewed the evidence of record and has not 
identified any other aspects of the Veteran's service-connected 
major depressive disorder which would enable it to conclude that 
the criteria for a 100 percent rating have been approximated, and 
the Veteran has pointed to no such pathology.  See Mauerhan, 
supra. 

The Board additionally observes that the February 2009 VA 
examiner assigned a GAF score of 52.  While this score is 
reflective of moderate impairment due to depression, the effect 
of the Veteran's symptoms on his functioning is consistent with a 
70 percent disability rating. 

Therefore, based on a review of all the evidence, the Board 
concludes that the criteria for the assignment of a 100 percent 
rating have not been met or approximated on or after February 27, 
2009.  See 38 C.F.R. § 4.7 (2009). 



Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in the 
first instance.  See also VAOPGCPREC 6-96.  The RO included 38 
C.F.R. § 3.321(b)(1) in the January 2005 Statement of the Case 
(SOC) and appears to have considered the regulation in the 
Veteran's case.  Accordingly, the Board will address the 
possibility of the assignment of an extraschedular rating for the 
increased disability rating at issue.  

According to the regulation, an extraschedular disability rating 
is warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2009).  An exceptional case is said to include 
such factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the level of disability and symptomatology 
and is found to be inadequate, the Board must then determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has 
been unable to identify an exceptional or unusual disability 
picture with respect to the Veteran's service-connected major 
depressive disorder.  The medical evidence fails to demonstrate 
symptomatology of such an extent that application of the ratings 
schedule would not be appropriate.  In fact, as discussed in 
detail above, the symptomatology of the Veteran's disability is 
specifically contemplated under the appropriate ratings 
criteria.  Accordingly, the Board finds that the Veteran's 
disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates 
the Veteran's level of disability and symptomatology, the second 
and third questions posed by Thun become moot.  Nevertheless, the 
Board will briefly note that the evidence in this case does not 
demonstrate any of the factors provided in the "governing 
norms" such as frequent hospitalization or marked interference 
with employment.  See 38 C.F.R. § 3.321(b)(1).  In this case, 
there is no indication that the Veteran has required frequent 
hospitalizations for his major depressive disorder; in fact, it 
does not appear that the Veteran has been hospitalized at all for 
this disability. 

With respect to employment, the evidence of record indicates that 
the Veteran is unemployed.  See, e.g., the February 2009 VA 
examination report.  The Board notes that the fact that the 
Veteran is currently unemployed is not determinative. The 
ultimate question is whether the Veteran, because of his service-
connected disability, is incapable of performing the physical and 
mental acts required by employment.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  In this case there is no medical 
evidence that the Veteran's depression would have marked 
interference with employment.  See Van Hoose, supra [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired]. In addition, there is no evidence in 
the medical records of an exceptional or unusual clinical 
picture, or of any other reason why an extraschedular rating 
should be assigned.

The Board therefore has determined that referral of the case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.


ORDER

Entitlement to an initial rating in excess of 30 percent for 
major depressive disorder for the period from December 23, 2002 
through August 10, 2004, is denied. 

Entitlement to an initial rating in excess of 50 percent for 
major depressive disorder for the period from August 11, 2004 
through February 26, 2009, is denied. 

An initial disability evaluation of 70 percent is granted for 
major depressive disorder, effective February 27, 2009, subject 
to governing regulations concerning the payment of monetary 
benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


